CATES, Judge.
The State had moved us to strike the entire record because of the failure to' establish a transcript of evidence in the trial court. See Supreme Court Rule 37. The Attorney General has cited no supporting authority for the motion to strike.
The trial court extended the time for filing the transcription of the court reporter’s shorthand notes with the circuit clerk until November 10, 1967. Thereafter, the record in toto became delinquent here after January 9, 1968. Relf v. State, 267 Ala. 3, 99 So.2d 216; Johnsey-Reed Bros. Coal Co. v. Sanders, 275 Ala. 339, 154 So.2d 923.
Hence, the filing of the record proper with the clerk of this court on December R 1967, was timely. The Attorney General's motion is not well taken and is due to be denied.
We have considered the record under Code 1940, T. 15, § 389, and consider the judgment below is due to be affirmed.
Motion denied; judgment below affirmed.